PER CURIAM: *
Defendant-Appellant Jorge Luis Garza appeals the denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Because of the large quantity of drugs attributable to Garza for sentencing, the reduction in base offense levels provided by Amendment 782 did not lower his base offense level or his sentencing range. The judgment is therefore AFFIRMED.1

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. See United States v. Hernandez, 645 F.3d 709, 712-13 (5th Cir. 2011).